                                          Case 3:20-cv-04883-EMC Document 15 Filed 12/02/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     THOMAS SPITTERS,                                    Case No. 20-cv-04883-EMC
                                   6                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   7             v.
                                                                                             Docket No. 2, 3
                                   8     A.M URIBE, et al.,
                                   9                    Defendants.

                                  10

                                  11          Previously, the Court extended the time for Mr. Spitters to file a complete financial

                                  12   affidavit in support of his IFP application. See Docket No. 13 (order). The Court gave Mr.
Northern District of California
 United States District Court




                                  13   Spitters until November 24, 2020, to file a complete financial affidavit and warned that there

                                  14   would be no further extensions. The Court also warned that, if a complete financial affidavit were

                                  15   not timely filed, then Clerk of the Court would automatically dismiss his case without prejudice.

                                  16          On November 9, 2020, the Court received a letter from Mr. Spitters (dated November 5,

                                  17   2020), in which he states as follows: “Plaintiff regrets that long ago the Plaintiff was advised not

                                  18   to sign an affidavit, no matter the request nor demand. Under the circumstances, Plaintiff is

                                  19   uncomfortable, and this is not the fault nor due to the fault of anyone, with the Court having

                                  20   Plaintiff’s address.” Docket No. 14 (letter). Mr. Spitters has failed to state a legitimate reason for

                                  21   not filing a complete financial affidavit. Accordingly, his case is hereby dismissed without

                                  22   prejudice. Notwithstanding a clear warning from the Court, Mr. Spitters failed to file a complete

                                  23   financial affidavit by November 24 and has yet to file a complete financial affidavit as of this date.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 2, 2020

                                  26                                                     ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
